DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 06/07/2022 has been entered.  Claim(s) 16, 18-20, 22-23, and 26-27 have been amended. Claim(s) 1-15 were previously cancelled.  Accordingly, claim(s) 16-33 are currently pending in the application.  
Applicant's remarks and amendments to claim(s) 16, 18, 21, and 24-28 have overcome the claim objections previously set forth in the Office Action mailed 03/29/2022. Applicant's remarks and amendments to claim(s) 16, 18-19, 20, 22-23, and 26-27 have overcome the 112(b) rejections previously set forth in the Office Action mailed 03/29/2022.  Applicant's remarks and amendments to the claim(s) 16 have overcome the 103 rejections in view of Hakimi (US 2020/0040291 - of record) in view of Boyd (US 2017/0217088 - of record) and Maggiore (US 2017/0335268- of record) previously set forth in the Office Action mailed 03/29/2022.

Reasons for Allowance
Claim(s) 16-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 16, a primary reason why a robot-mounted 3D printing apparatus as claimed is deemed novel and non-obvious over the prior art of record is that while Hakimi (US 2020/0040291 - of record) in view of Boyd (US 2017/0217088 - of record) and Maggiore (US 2017/0335268- of record) teaches a detachable 3D printing device, wherein the detachable 3D printing device is a handheld device, comprising: a housing comprising: a first reagent container support arrangement which in use receives and supports a first reagent container containing a cell supporting reagent as a first reagent; a second reagent container support arrangement and a first reagent container supported by the first reagent container support arrangement containing a light curable reagent as a second reagent; a power supply; an electric drive train arrangement driving a first reagent piston into a distal end of the first reagent container, and driving  a second reagent piston into a distal end of the second reagent container; an electronic control circuit controlling  the electric drive train arrangement controlling  extrusion of the cell supporting and light curable reagents from the first and second reagent containers; and a nozzle connected at a distal end to the housing and comprising a co-extrusion tip comprising at least one aperture, and a first conduit for receiving the first reagent driven out of a proximal end of the first reagent container and directing the first reagent out of the at least one aperture in the co-extrusion tip, and a second conduit for receiving the second reagent driven out of a proximal end of the second reagent container and directing the second reagent out of the at least one aperture in the co-extrusion tip; a multiaxial jointed robot-arm; and -2-a mount attached to one end of the multiaxial jointed robot-arm, the prior art of record along with a further prior art search do not teach or suggest wherein the mount holds  the detachable 3D printing device via connection parts; wherein the mount is 360 degree rotatable and allows loading and replenishing of the reagent containers; nor wherein controls of the detachable 3D printing device are transferred to a robot control system via the connection parts.
Claim(s) 17-30 are allowed because the claims are dependent upon allowable independent claim(s) 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JaMel M Nelson whose telephone number is (571)272-8174. The examiner can normally be reached 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMEL M NELSON/Examiner, Art Unit 1743

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743